Citation Nr: 0033557	
Decision Date: 12/22/00    Archive Date: 01/03/01	

DOCKET NO.  97-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 11, 1997, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application for specially adapted housing or a 
special home adaptation grant.  The veteran testified at a 
hearing at the RO on March 10, 1998, in connection with his 
appeal.  He presented additional testimony at a travel board 
hearing held at the RO on April 22, 1999.  

On preliminary review of the appeal on August 1, 1999, the 
Board determined that the evidence of record was inadequate 
for proper application of the statutory and regulatory 
entitlement criteria for specially adapted housing or a 
special home adaptation grant and remanded the case for a 
current physical examination of the veteran,.  The requested 
examination was performed in March 2000.  The RO thereafter 
confirmed its prior denial of the veteran's claim and 
returned the case to the Board for further review on appeal.  


REMAND

The record shows that during combat action in Vietnam the 
veteran received gunshot wounds to both lower extremities, 
the right axilla and thorax, and anterior neck and that 
artery damage necessitated amputation of the left lower 
extremity above the knee.  

The veteran's application for specially adapted housing or a 
special home adaptation grant, VA Form 21-4555, was received 
on July 23, 1997.  At the time of the application and during 
the period since then, service connection was in effect for 
an above-the-knee amputation of the left lower extremity, 
rated 60 percent disabling since January 20, 1970; 
hypertension, rated 10 percent disabling since October 16, 
1985; residuals of fracture of the right ankle with traumatic 
arthritis, rated 10 percent disabling since October 16, 1985; 
residuals of a gunshot wound of the anterior neck with 
moderate disfigurement, rated 10 percent disabling since 
January 20, 1970; residuals of a gunshot wound to the right 
axilla and thorax, rated 10 percent disabling since January 
20, 1970; and residuals of gunshot wounds of the lower 
extremities, rated 10 percent disabling since January 20, 
1970.  The combined rating for service-connected disabilities 
has been 80 percent since October 16, 1985.  A total rating 
based on individual unemployability has been in effect since 
May 18, 1973.  The veteran also receives special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of anatomical loss of one foot.  

In furtherance of its duty to provide assistance in 
developing the facts to support a the veteran's claim, and 
because a claim of entitlement to service connection for a 
right knee disability was found to be inextricably 
intertwined with the claim for special housing benefits, the 
Board remanded the appeal to the RO in order for the veteran 
to undergo a further medical examination and to permit 
initial RO adjudication of the inextricably intertwined right 
knee claim.  

Pursuant to the remand the RO obtained VA outpatient 
treatment reports for the period from April 1998 to February 
2000 and arranged for the veteran to undergo a VA orthopedic 
examination in March 2000.  Thereafter, on consideration of 
this evidence, the RO confirmed its prior denial of specially 
adapted housing and a special home adaptation grant and 
issued a supplemental statement of the case on these issues.  
The RO did not directly address the inextricably intertwined 
issue of entitlement to service connection for a right knee 
disability.  The reasons and bases portion of the 
supplemental statement of the case commented that the VA 
examiner had "found no disability of the right knee due to 
service-connected disabilities" and that there "was some 
knee pain but the clinical evidence did not indicate it was 
due to the service-connected disabilities."  The comments 
regarding the right knee in the supplemental statement of the 
case did not constitute an adjudication.

A proper adjudication of the claim for service connection for 
a right knee disability must include actual consideration of 
the claim, including a review of all the pertinent evidence, 
by the RO.  The adjudication must be carried out so that, in 
the event the result is unfavorable to the appellant, the 
appellant has adequate notice of the decision and an 
opportunity to file a notice of disagreement, if he so 
chooses.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . .  (Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The language of the decision does 
not give the Board any discretion to consider whether failure 
to obtain the requested information would not prejudice the 
veteran or constitute harmless error.  It is also relevant to 
note that the need for the present remand under Stegall would 
have been avoided if the RO had not chosen to ignore the 
Board's instruction to return any inadequate examination 
report to the examining facility under 38 C.F.R. § 4.2 for an 
amended report or reexamination if necessary.  

Furthermore, the RO's comments regarding the right knee in 
the supplemental statement of the case clearly did not 
reflect a fair or accurate reading of the March 2000 
examination report.  Whether by inadvertence or design, the 
assertions that no disability of the right knee was found and 
that the clinical evidence did not indicate that pain in the 
knee was due to service-connected disabilities represent a 
misrepresentation of the plain language of the examination 
report that is indefensible on any basis.  RO adjudication 
undertaken pursuant to the present remand should entail a 
more careful review of the evidence.  

In addition, development of the medical evidence is required 
with respect to each of the issues on appeal.  The physician 
who examined the veteran in March 2000 clearly attempted to 
provide a good faith response to the Board's questions, but 
the information provided was not fully responsive to the 
questions posed and the answers raise additional questions 
which require clarification.  The report states the 
following:  

I am to state whether the veteran 
currently experiences:  (1)  Loss of use 
of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
The veteran is a quite motivated 
individual and does quite well.  He wants 
to get back into his prosthesis and 
ambulate without the assistance of a 
wheelchair.  He has done quite well in 
the past and I believe that he will 
recover from this problem with his 



back and leg and return to ambulation 
with assistive devices including a 
prosthesis, crutches, and/or other 
locomotive assistive devices.  (2)  Loss 
of use of one lower extremity together 
with the loss of use of one upper 
extremity which affects the functions of 
balance.  He does not have that because 
he has not lost one of his upper 
extremities.  He does quite well with 
ambulation.  (3)  Ankylosis of one or 
more knees or one or both hips.  He has 
no left knee.  His right knee and both of 
his hips did not appear ankylosed even 
though it was difficult to tell her (sic) 
range of motion of his left hip.  

With respect to the right knee, the examiner conceded in 
unequivocal language that the veteran has right knee pain as 
the proximate result of the service-connected left lower 
extremity amputation.  What the examiner does not say is 
whether this pain results from a chronic disorder or, if so, 
the diagnosis of such disorder.  Without that information, 
the service connection question involving the right knee 
cannot be adjudicated.  

With respect to the housing issues, the report provides an 
inadequate discussion of whether the veteran satisfies the 
threshold requirement of having "loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair."  The report 
focuses on the veteran's desire to "return to ambulation 
with assistive devices" but does not address the more 
fundamental question of whether there is loss of use of the 
right lower extremity.  38 C.F.R. § 4.63 states that loss of 
use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee or with use of a suitable 



prosthetic appliance,, including whether the acts of balance 
and propulsion could be accomplished equally well by an 
amputation stump with prosthesis.  The examination findings 
are inadequate to permit a determination as to loss of use 
under this standard.  Regarding the extent to which the 
veteran was to resort to a wheelchair or other assistive 
devices, the report states that the veteran did "quite 
well" with ambulation but suggests that he does so with the 
use of crutches and assistive devices and indicated that he 
used a wheelchair around the house.  If loss of use is found, 
a clearer description of the veteran's use of such devices 
will be required.  In addition, the report suggests that a 
back disability, which is nonservice connected, contributes 
to the veteran's need for a wheelchair or assistive devices.  
The extent to which the veteran uses a wheelchair or 
assistive devices as a result of service-connected 
disabilities rather than a nonservice-connected back 
disability must be clarified.  

Where the record before the Board is inadequate to properly 
decide the case, a remand is required.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, the case is remanded to 
the RO for the following development and consideration:  

1.  The RO and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given a 
further opportunity to identify all VA 
or non-VA medical providers, including 
both physicians and institutions, from 
which he has received examination or 
treatment for his service-connected 
disabilities since the prior remand.  
The RO should endeavor to obtain any 
documentation available from the 
providers identified by the veteran, 
following receipt of proper 
authorization.

3.  The veteran should undergo a special 
VA orthopedic examination to ascertain 
whether he has disability qualifying for 
specially adapted housing benefits or a 
special home adaptation grant.  All 
necessary tests should be performed, and 
all findings should be reported in 
detail.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained by the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached.  

(a)  The examiner should 
describe any pathology 
involving the veteran's right 
knee.  If pathology is found, 
the examiner should indicate 
whether it is chronic in nature 
and express an opinion as to 
whether it is as likely as not, 
more likely than not, or less 
likely than not that any such 
disability is due to or the 
proximate result of service-
connected combat wound 
residuals, particularly the 
above-the-knee left lower 
extremity amputation.  

(b)  The examiner should 
indicate whether the veteran 
currently has loss of use of 
the right lower extremity 
within the meaning of 38 C.F.R. 
§ 4.63 due to service-connected 
disability.  Specifically, the 
examiner should indicate 
whether the veteran has 
effective remaining function in 
the right lower extremity other 
than that which would be 
equally well served by an 
amputation stump at the site of 
election below the knee or with 
a suitable prosthetic 
appliance.  This determination 
should be made on the basis of 
actual remaining function of 
the foot, such as whether the 
acts of balance and propulsion, 
etc., could be equally well 
accomplished by an amputation 
stump with prosthesis.  

(c)  If loss of use of the 
right foot is found, the 
examiner should state whether 
such loss of use together with 
the anatomical loss of the left 
leg preclude locomotion without 
the aid of braces, crutches, 
canes or a wheelchair.  

4.  After completion of the foregoing, 
the RO should review the examination 
report to ensure that it is adequate for 
the purposes of the present adjudication.  
If not, the report should be returned to 
the examining facility pursuant to 
38 C.F.R. § 4.2 (2000).  

5.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a right knee in light of 
the discussion above and the evidence 
added to the record pursuant to the 
present remand.  If the claim is denied 
as to that issue, the veteran must be 
informed of his right to appeal such 
denial by filing a timely notice of 
disagreement and perfecting his appeal by 
submitting a VA Form 9 or equivalent 
statement after a SOC has been issued.  
See 38 C.F.R. §§  20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306 
(2000).  The right knee issue should be 
returned to the Board for further 
appellate consideration only if the 
veteran files a timely notice of 
disagreement and perfects the appeal in 
accordance with the regulatory 
requirements.  

6.  The RO should readjudicate the issues 
of entitlement to specially adapted 
housing or a special home adaptation 
grant in light of the discussion above 
and the evidence added to the record 
pursuant to the present remand.  If the 
readjudication results in denial of the 
claim, a supplemental statement of the 
case addressing this issue should be 
provided and the veteran and his 
representative should be given an 
adequate period for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

